Mrs. Moore sued the railroad company for the homicide of her husband while in its service as a brakeman upon a freight-train, by the breaking of a brake-rod and wheel attached thereto, which he was turning to ■check speed of the train, whereby he was precipitated *459to the ground and killed. She alleged that the brake-wheel and rod were defective, unsound and improperly fastened, which was known to defendant and unknown to Moore. She obtained a verdict for $8,000, and defendant’s motion for a new trial was overruled. The grounds of the motion, which are material to this report, are so apparent from the head-notes, that it is unnecessary to set them out in full.
Payne & Tye and Sessions & Sessions, for plaintiff in error. Clay & Blair, contra.